F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                               FEB 13 2002
                                         TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk

 In re: LOLA FAYE DENTON and
 BEARCREEK WILDLIFE, INC.,

         Debtors,
 -------------------------------------
 THELMA PATTERSON,

           Appellant,
 v.                                                          No. 01-6311
 KENNETH L. SPEARS, Trustee,                          (D.C. No. 00-CV-1839-C)
                                                            (W.D. Okla.)
           Appellee.


                                   ORDER AND JUDGMENT*


Before HENRY, BRISCOE and MURPHY, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Thelma Patterson, the mother and an unsecured creditor of debtor Lola Faye

Denton, appeals the district court's order affirming the bankruptcy court's approval of a

compromise settlement between the bankruptcy estate and Washita State Bank. We

exercise jurisdiction under 28 U.S.C. § 158(d) and affirm.

       In reviewing a district court's decision affirming the decision of a bankruptcy

court, we are governed by the same standards of review as those that govern the district

court. In re Tanaka Bros. Farms, Inc., 36 F.3d 996, 998 (10th Cir. 1994) “A bankruptcy

court's approval of a compromise may be disturbed only when it achieves an unjust result

amounting to a clear abuse of discretion.” Reiss v. Hagmann, 881 F.2d 890, 891-92 (10th

Cir. 1989). Patterson contends the bankruptcy court erred in determining the proposed

compromise was fair and equitable and in the best interests of the creditors and the estate.

       The bankruptcy court conducted an evidentiary hearing on the trustee's motion

seeking approval of the compromise of claims of the bankruptcy estate against Washita

State Bank. The bankruptcy court considered the factors set forth in Kopp v. All

American Life Ins. Co., 213 B.R. 1020, 1022 (BAP 10th Cir. 1997) (probability of

success in litigation; difficulties, if any, to be encountered in collection; complexity of

litigation involved; and paramount interest of creditors). The court found the “proposed

compromise is both fair and equitable under the circumstances of this case and is in the

best interests of the estate.” Order at 10. The district court also considered the four

factors and affirmed the bankruptcy court's decision, stating:


                                               2
       The bankruptcy court made specific findings of fact and conclusions of law
       applying the appropriate factors and legal standards. Under the
       circumstances of this case, the Court finds the bankruptcy court's decision
       to approve the compromise was reasonable, based on a sufficient factual
       foundation, and thus did not amount to an abuse of discretion.

Order at 7.

       We have carefully reviewed the record on appeal, as well as the appellate briefs,

and conclude that the district court did not abuse its discretion in affirming the

bankruptcy's court's order approving the compromise. We AFFIRM the district court for

substantially the same reasons as stated in its order filed July 11, 2001.

       AFFIRMED.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                              3